 In the Matter of NEW YORK EVENING JOURNAL, INC.andNEWSPAPER:GUILD OF NEW YORKIn the Matter of NEW YoRK EVENING JOURNAL, INC.'andAMERICAN-ADVERTISING ASSOCIATES UNION, FEDERAL LOCAL 21627Cases Nos. R-715 and R-866, respectively.Decided December, 5,1938Newspaper Publishing Industry-Investigation of Representatives:contro--versy concerning representation of employees: controversy concerning appropri-ate unit ; employer's refusal to grant recognition of union for unit claimed--Unit Appropriate for Collective Bargaining:dependent on desire of employees,involved where considerations determinative of appropriate unit are such thateither of two contentions is valid ; determination of dependent upon resultsof elections-ElectionsOrderedMr. Richard J. HickeyandMr. Albert Ornstein,for the Board.Mr. Edward J. WoodsandMr. E. D. Salinger,of Chicago, Ill.,,for the Company.Isserman, Isserman & Kapelsohn,byMr. Abraham J. IssermanandMr. Joseph Goodwin,of.Newark, N. J., for the Guild.Miss Geneva M. Marsh,of Ne* York City, for the A. A. A. U.Mr. Alfred Peabody,of New York City, for the Machinists.Mr. Harry Waltzer, Mr. Joseph Simons,andMr. Anthony Fina-more,of New York City, for the N. M. D. U.Mr. Thomas King, Mr. Daniel Rock,andMiss Malia Bickel,ofNew York City, for the Agate Rulers.Mr. Henry F. Bergand-Mr. Hyman Palatnik,of New York City,for the Building Service Union.Mr. Rand Anderson, Mr. Charles A. Gallagher,andMr. Frank,O'Hara,of New York City, for the Mailers' Union.Mr. Michael J. P. Hogan,of New York City, for the Stereotypers'Union.Mr. Joseph A. Carroll,of New York City, for the Electrotypers'Union.Mr. Ralph B. Wright,of New York City, andMr. Clyde Mills,ofLong Island, N. Y., for the Typographical Union.Mr. Edward White, Mr. Denis Burke,andMr. Andrew Franssen,,of New York City, for the Photo Engravers' Union.Mr. Richard L. O'Hara,of New York City, for the I. B. E. W.1 Incorrectlydescribedin the originalpetitionfor investigationand ,tbe orderdirectfngan investigation.An amended petition was 'subsequently filed to substituteNew YorkEvening Journal,Inc., as the name of theemployei10 N. L. R. B. No. 14.197147841-39-vol. 10-14 198NATIONAL LABOR RELATIONS BOARDMr. Joseph M. Finneran,of New York City, for thePressmen.Mr. Aaron A. Kaufman,of New York City, for the Newspaper,Clerks' Union.Mr. Richard Salant,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn February 5, 1938, Newspaper Guild of New York, herein calledthe Guild, filed with the Regional Director for the Second Region(New York City) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of NewYork Evening Journal, Inc., New York City, herein called the Com-pany, and requesting an investigation and certification of represent-atives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On March 18, 1938, theNational Labor Relations Board, herein called the Board, acting pur-suant to Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investi-gation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On April 7, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the Guild,upon Agate Rulers Club of the Classified .Advertising Department ofthe New York Journal, herein called the Agate Rulers, upon NewYork Printing Pressmen's Union, herein called the Pressmen, uponNewspaper and Mail Deliverers' Union of New York and vicinity,herein called the N. M. D. U., upon Stereotypers' Union No. 1, herein.called the Stereotypers, upon Electrotypers' Union No. 1, hereincalled the Electrotypers, upon Photo Engravers' Union No. 1, hereincalled the Photo Engravers, upon International Association of Ma-chinists,DistrictNo. 15, herein called the 'Machinists, upon NewYork Typographical Union No. 6, herein called the TypographicalUnion, upon International Brotherhood of Electrical Workers LocalUnion No. 3, herein called the I". B. E. W., upon Building ServiceEmployees Union, herein called the Building Service Union, andupon Mailers' Union No. 6, herein called the Mailers, all labor organ-izations or groups claiming to represent employees directly affected,by the investigation.Attempted service upon the Commercial ArtistsDesigners Union, American Federation of Labor, Local 20329,herein called the Artists, failed because the Artists had moved andleft no address.Pursuant to the notice, a hearing was held fromApril 13 to April 26, 1938, at New York City, before Waldo C. DECISIONS AND ORDERS199Holden, the Trial Examiner duly designated by the Board.TheBoard, the Company, the Guild, the Agate Rulers, and the BuildingService Union were represented by counsel, and the other organiza-tions listed above, except the Artists, were represented by officers or,organizers of the respective unions, and participated in the hearing.During the course of the hearing, however, it was disclosed that theAgate Rulers was a social and benevolent society, and not a labor,organization, and the Guild's motion to exclude the Agate Rulersfrom further participation was granted.On May 17, 1938, pursuantto notice served on all the parties, oral argument, in which represent-atives of the Company, the Guild, the Machinists, the N. M. D. U.,the Building Service Union, the Mailers' Union, the TypographicalUnion, the Stereotypers' Union, the Electrotypers' Union, the PhotoEngravers'Union, and the Agate Rulers, participated, was heldbefore the Board.On May 17, 1938, American Advertising Associates Union, FederalLocal 21627, herein called the A. A. A. U., filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of the advertising employees of the- Company, and request-ing an investigation and certification of representatives.On May19,1938, the Guild made a motion to intervene specially to dismiss thepetition.On June 6, 1938, the Board issued an order reopening therecord, directing an investigation and hearing on the claim of theA. A. A. U. for representation of the advertising employees, as wellas on the claim of the Newspaper Clerks' Delivery Union, Inc., alabor organization claiming to -represent return-room clerks in thisproceeding 2 on the question of representation among such clerks, andconsolidating the case with Case No. R-715.On June 15, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upontheA. A. A. U., upon the Guild, upon International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers of Amer-ica, and also upon the organizations originally served for the firsthearing.The Newspaper Clerks' Delivery Union, Inc., herein calledthe Newspaper Clerks' Union, was not served with notice, but throughAaron Kaufman, its president, appeared and waived notice of hearingPursuant to the notice, a hearing was held on June 22, 23, 24, andJuly 1, 1938, at New York City, before George Bokat, the Trial Ex-aminer duly designated by the Board. The Board, the Company, andthe Guild were represented by counsel; the A. A. A. U. was representedby Miss Geneva Marsh, an organizer for the American Federation ofLabor; the Newspaper Clerks' Union was represented by Mr. Kauf-2 The Board's order specifically limited the participation of the Newspaper Clerks' Unionto the question of representation among the return-room clerks. 200NATIONAL LABOR RELATIONS BOARDman; the Photo Engravers, the Mailers, the Typographical Union,the N. M. D. U., and the Pressmen were represented by their respec-tive officers.All these parties participated in the hearing.OnAugust 25, 1938, oral argument, in which representatives of all theparties, except the Newspaper Clerks' Union as well as the PublishersAssociation of New York City, participated, was held before theBoard.At the same time the American Federation of Labor sub-mitted a brief.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded allparties at both hearings before Trial Examiners.During the courseof the hearings the Trial Examiners made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiners and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makesthe followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNew York Evening Journal, Inc.,, a New York corporation havingits office in, New York City, is the publisher 'of a daily and Sundaynewspaper.All its stock is owned by the Hearst Consolidated Publi-cations, Inc., a corporation which itself or through 'corporate subsidi-aries publishes other newspapers throughout the country.All the newsprint, amounting in value to approximately $60,000,weekly, and ink used by the Company in its publication are shippedto it in New York City from without the State of New York. About14 per cent of the circulation of its daily newspaper and 42 per centof its Sunday paper is circulated and distributed outside of the Stateof New York. The Company uses news, features, and photographicservices which collect their material in all parts of the country andtransmit their products to the Company in New York City. Althoughthe Company has purchased very little machinery and equipmentfrom outside New York in the last 5 years, 85 per cent of all othersupplies used by it are purchased outside that State.The grossrevenue of the Company totals approximately $250,000 weekly.TheCompany concedes the jurisdiction of the Board.For administrative purposes the Company, ha's assigned its em-ployees to five departments, viz.: editorial, advertising, circulation,production, and business.IT.THE ORGANIZATIONS INVOLVEDNewspaper Guild of New York is a labor organization affiliatedwith the American Newspaper Guild, admitting to its membership DECISIONS AND ORDERS201``any person gainfully employed in and devoting the major part ofhis time to an editorial, business, circulation, promotion, or adver-tising department or allied groups of employees of a news publica-tion," in greater New York and vicinity.The American NewspaperGuild is affiliated with the Committee for Industrial Organization.Newspaper and Mail Deliverers' Union of New York and vicinityis an unaffiliated labor organization admitting to its membership"allworkers engaged in handling, [and] distributing newspapers,periodicals, and magazines" throughout the metropolitan area ofgreater New York and vicinity.Provision is made to include "allworkers provided for in the Union's wage scale agreements and onlymembers working in any of the following positions shall be con-sidered as-`engaged in the craft' . . . inspectors, routemen, recovery-men, wrapper writers, men in charge of routing of mail at newspaperplants," etc.-Mailers'Union No. 6 of New York City and vicinity is a labororganization affiliated with Mailers' Trade District Union of NorthAmerica.Itsmembership is limited- to all employees doing work"appertaining to mailing, such as addressing, tagging, bagging,stamping, labeling, bundling or wrapping, preparing lists or wrap-pers, operating stencil machines, sorting, routing, . .. counting ofpapers (leaving or returning.) " etc.New York Photo Engravers' Union No. 1 is a labor organizationaffiliated with International Photo Engravers' Union of North Amer-ica and with the American Federation of Labor. It admits to mem-bership "all workers engaged in" and "includes all methods andprocesses and parts thereof, of reproducing likenesses of whatevercharacter or description reproduced by means of photography orotherwise and used for printing purposes."New York Typographical Union No. 6 is a labor organizationaffiliated with International Typographical Union, whose jurisdic-than those over. which jurisdiction has been conceded by agreement"'Local No. 6 admits "any printer who has attained the age of 21 yearsand has worked not less than 5 years as an apprentice in the composingroom."American Advertising Associates Union, Federal Local 21627, isa labor organization affiliated with the American Federation ofLabor, admitting to membership "all those actively engaged in theprofession of advertising or those closely allied." 8 -s The A. A. A. U. was granted a charter by the American Federation of Labor on May 10,1938. Its constitution and bylaws had not, at the time of- the hearing, been completed,and its. statement of, eligibility -was still -tentative.Whether- or not- the-A. A. A U. is tolimit membersto employees of the Company appears as yet undecided ; it was stated that,if successful in organizingthe Company's employees, the A. A. A. U. would expand andorganize other advertisers in New York City. 202NATIONAL LABOR RELATIONS BOARDNewspaper Clerks' Delivery Union, Inc., is an independent labororganization incorporated in the State of New York on April 14,1938.It admits to membership "all workers engaged in handling,distributing, and delivering newspapers" in the metropolitan areaof greater New York and vicinity. Its constitution provides thatit shall "include all workers provided for in any of the Union'swage scale agreements and only members working in any of thefollowing positions shall be considered as `engaged in the craft'clerks working for inspectors, routemen, recoverymen, mail deliverymen ... all clerks working on the back end of all delivery truckstogether with all clerks working in the return room, also knownas Return Room Clerks ..."In addition to the unions listed above, the following labor organiza-tions, whose interests are not disputed, are involved : Paper Handlers"and Straighteners' Union No. 1; New York Stereotypers' UnionNo. 1; New York Newspaper Printing Pressmen's Union No. 2;Local Union No. 3, International Brotherhood of Electrical Work-ers; Building Service Employees Union Local 32b; New York Elec-trotypers'Union No. 100; International Association of Machinists;and Commercial Telegraphers' Union.There was evidence to show,moreover, that the Commercial Artists and Designers Union, Local20329, has ceased its existence and its members have affiliated withthe Guild.III.THE QUESTION CONCERNING REPRESENTATIONPrior to June 1937, the" jurisdiction of the Guild was limited byits constitution to editorial employees only. ^ Upon this basis, theGuild had negotiated with the New York Evening Journal and theNew York American, the predecessors of the Company, which recog-nized the Guild by issuing a statement of policy to remain in effectfor 1 year beginning January 1937. ' At a convention in June 1937,the American Newspaper Guild voted to extend its jurisdiction toinclude employees of so-called commercial departments and to other"allied`groups who do not "fall' within -the jurisdiction of 'establishedcraft jurisdictions."On January 24, 1938, the Guild communicatedwith the Company, announcing its purpose to negotiate for an agree-ment covering commercial as well as editorial employees.After sev-eral conferences the Company wrote to the Guild on February 2,1938, that it was willing immediately to enter negotiations lookingtoward a contract covering editorial employees, but suggested thatthe "Guild move to establish, in the manner prescribed by law, itsauthorization to represent in collective bargaining, certain employeesof the Journal-American other than in the Editorial Department"We find that a question has arisen concerning representation ofemployees of the Company. DECISIONS AND ORDERS203-IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON-COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITIn its petition the Guild alleged that "all employees in the editorialand commercial divisions, including business, circulation, advertis-ing, and allied groups, excluding only executives and employees who.aremembers of recognized mechanical craft unions" constitute an,appropriate bargaining unit.During the hearing, the Guild fur-ther clarified its contention by claiming that the appropriate unitincludes -all employees of the Company except executives, certainpart-time employees, temporary employees, and those employees 4who are members of or eligible for membership in established craftunions and who are covered by existing collective bargaining agree--Iiients, with the Company or with the Publishers' Association of NewYork, of which the Company is a member.The evidence shows that the Company is operating under closed-shop agreements with - the following labor organizations : PaperHandlers' and Straighteners' Union, New York Stereotypers' Union,New York Printing Pressmen's Union, International Brotherhood ofElectricalWorkers, Mailers' Union, and Newspaper and Mail De-liverers'Union of New York, for certain employees in the circula-tion department, Photo Engravers' Union, Typographical Union No.6, and Commercial Artists and Designers Union for the advertising,art department employees.By virtue, however, of a purported as--signment of its contract to the Guild on April 23, 1938, the Guildclaims members covered by the Artists' contract in the unit it allegesto be appropriate.Except for the members of the Artists' Unionand for certain categories of employees discussed below, the Guild,would exclude all employees who are members of those unions namedwhich have previously concluded contracts.By stipulation, the Guild also conceded that four plateboys inthe stereotyping department properly belong in the group coveredby the Stereotypers' contract, since the Stereotypers' has long nego-tiated-for them and since the boys have an opportunity to be ab-4 It was agreed that Bridget Fox, appearing on the business-department pay roll, is notan employee of the Company but the recipient of a pension,and should therefore beexcluded. 204NATIONALLABOR RELATIONS BOARD.sorbed as apprentices.Further; the Guild stipulated with the Build-ing Service Union that, since all those employed in the maintenanceof the Company's building are eligible thereto, since the BuildingService Union is a recognized craft union with a long bargaininghistory, and since it is now organizing those employees, the Guildwould exclude the building maintenance employees from its claim.It was agreed between the Guild and the Building Service Unionthat one porter and three handy men are not employed in the main-tenance of the building and should therefore, be included within theunit claimed by the Guild.6The Guild also stipulated that it waivedclaim to all the employees on the general mechanical pay roll of theCompany including machinists and machinists' helpers in the ma-chine shop, except two clerks and four handy men not claimed by theMachinists'UnionsThe Guild would, further exclude those em-ployees covered by a contract between the Company and the Electro-typers' Union, and also would exclude those working on Hearst In-ternationalAdvertising Service, known as "Rodney-Boone" em-ployees, since they are not employees of the Company.The Company's position is that employees of each department con-stitute an appropriate bargaining unit.The American Federation ofLabor in its brief, contended that the employees engaged in editorial,in advertising, in circulation, and in general business and office work,each constitute ti separate appropriate unit.It requested, however,that if the Board rejected this contention the Board, then designateas the appropriate unit "only those employees in the editorial, ad-vertising, circulation and business departments, excluding all mechan-ical or maintenance workers." It will be seen, thus, that the Ameri-can Federation of Labor's alternative proposal differs from theGuild's contention only in that the former would exclude the unor-ganizedmechanical and maintenance employees.The AmericanFederation of Labor proposes that if this unit be designated as theappropriate one, then the employees may be represented by theAmerican Federation of Labor Organization Council, "a jointcouncil organization comprising a joint council of all craft unionsaffiliated with the A. F. of L." In a letter to the Board, counsel forthe Guild, without agreeing to the exclusion of unorganized mechani-cal and maintenance workers, consented that this Council be placedon the ballot in opposition to the Guild.The A. A. A. U. further,contends that the employees in the advertising department, exclud-ing employees in the merchandising and national advertising depart-"It was agreed that the purchasing agent was engaged in building maintenance, waseligible for the Building Service Union,and should,therefore,be excluded from the unitclaimed by the GuildO The parties agreed that Le Roy deFreitas; a "blanket manufacturer,"=who prepared"blankets"for the pressroom is eligible for the Machinists'Union and should, therefore,he excluded from the unit claimed by the Guild. DECISIONS AND ORDERS205,ments but including employees in the classified and local advertisingdepartments,constitute an appropriate'bargaining unit.?-The functions of the five departments of the Company(editorial,production,circulation,business,and advertising)are closely similarto those described in theMatter of DailyMirror,Inc.andNe tvspaperGuild of New York 8and need not here be recited.The variousdepartments are but integrated parts of a single interdependent whole,each dependent for its proper functioning on the uninterrupted andundelayed continuance of the other.We, have said in theMirrorcase thatThe metropolitan newspaper business is such that promptnessin the collection of news and production and distribution ofnewspapers is vital'. "Dead=lines" for the various departments-are timed so that all operations synchronize in order that eachedition'may coritaix the 1'atest news possible.Each departmentis administratively separate but economically dependent on theother's.A shut-down in any department,resulting from a labordispute, would iii all likelihood cause a suspension of publica-tion amid would at least cripple the operations of the otherdepar'tnierits and eventually r'elider the whole enterprise un-piofit'able.Although each department is administratively independent, some-extent of overlapping work was undisputed.Thus it appeared thatnews photographers on the editorial staff are used for and by theadvertising department, that employees in the advertising departmentsometimes write news columns closely connected with advertising,that editorial reporters are drafted to work on promotional' workfor the circulation department,that position and often amount ofnewsmaterial, depends on the position and arrangement of advertis-ing and that employees in the editorial department are frequentlypresent. in the mechanical department at edition time.The depart-ments,then, are not only functionally interdependent but there is-also, in some degree, a circulation of actual work,among the various-departments.The evidence showed, moreover,that the Guild has concluded with-13 other papers contracts which include the commercial departments.Advertising Department EmployeesThere is further controversy concerning the inclusion in the generalbargaining unit of employees of several divisions of the advertisingdepartment.There is in evidence a contract between the Company7 The contention of the A A. A. U. Is treated specifically below.e 5 N. L.R. B. 362.See alsoMatter of Ttimes Publishing CompanyandThe NewspaperGuild of Detroit,8 N. L R. B 1170. 206NATIONAL LABOR RELATIONS BOARDand the Artists' Union covering the commercial artists.This con-tract is still in effect, but there is evidence that the contract was as-signed to the Guild on April 23, 1938. Efforts were made to serve theArtists' Union with notice of the hearing, but it had moved, leaving,no address, and the testimony showed that it had apparently been,absorbed by and become a part of the Guild. No representative of theArtists' Union and no member of the commercial artists appeared to,dispute the inclusion of this group in the general Guild unit.Weshall, therefore, include these artists in the general unit claimed by,theGuild.'Following the exclusion from the original hearing of the AgateRulers' Club, claiming to represent the classified-advertising depart-ment of the Company, members of that department formed theA. A A. U. and claimed at the reopening of the hearing that theclassified and local advertising divisions, or those "employees em-ployed in the Revenue Producing Sub-Departments of the AdvertisingDepartment" should constitute a separate unit.This unit, as claimed,would include 239 of the total 334 employees in the entire advertisingdepartment.At the time of the hearing, however, the A. A. A. U.claimed membership, except, for one employee in the local display di-vision, only in the classified-advertising division, to which it had thusfar limited its activities.The functional relationship between the ad-'vertising and the other departments has already been- observed,as wellas the overlapping *of the actual work, the appearance of advertisingmatter as news, the use of editorial employees for advertising projects,the dependence of the physical lay-out of the news departments on the-arrangement and amount of advertising.The A. A. A. U. claims, however, that the work of theemployees inthe advertising department is highly specialized. ; The functions of,the advertising employees fall into two categories : soliciting adver-tising and arranging the lay-out of the advertising copy.Both these-functions, according to the A. A. A. U., requirespecialskill andknowledge.But the A. A. A. U. does not claim the entire advertising'department; it would exclude 95 employees on the advertising pay roll.It would include stenographers, clerks, andmessengerboys who arein the classified-advertising division, and exclude those in the localdisplay.It justifies this action on the ground that the stenographers,clerks, and messenger boys in the classified-advertising departmentoccasionally "take" advertising over the 'telephone, and that thereexists inthis division a training and promotional system wherebythese employees move either up into advertising proper or out of theCompany altogether.These conditions do not obtain in thelocal dis-play division, where greater skill and knowledge of lay-outs is re-IIt was agreed,however,that'R.-Laussucq should not be included in the general unitsince he is not an employee of the Company but a "Rodney-Boone" employee. DECISIONS AND ORDERS207quired, so that the employees in that division cannot be entrusted with"taking" advertising.-These contentions are not convincing.The promotional systemdoes not appear to be one which would separate the stenographers,clerks, and messenger boys in the classified-advertising division fromsimilar employees throughout the plant.The promotional planwould seem to be no more than the ordinary policy of advancementobtaining in any progressive business.Thus, even assuming that the, entire advertising department couldconstitute a separate appropriate unit, the- symmetry is marred bysubstantial and irrational exclusions which deprive the group ofhomogeneity and fail to justify their segregation into a separate unitappropriate for the purposes of collective bargaining.Failing this, the A.. A. A. U. takes the position that this is a situ-ation where the appropriate unit should be determined by the desiresof, the.employees.. It argues that the reasoning of theBoston DailyRecord 10case; in which the employees of the editorial departmentwere held'to be entitled to express their, wishesconcerning their inclu-sion in a separate or an employer unit, -is -apposite.An importantelement, present in theRecordcase,,is lacking here.In that case, itwas established that the editorial department had long been treated,for collective bargaining purposes, as a separate unit and that suchsituation had obtained in other plants throughout the industry.Theadvertising department of the Company-here can claim no such bar-gaining history.Furthermore, at the oral argument, counsel for theCompany stated that he knew of no division of the advertising de-partment elsewhere. 'The evidence showed, moreover, that severalcontracts had recently been concluded between the Guild and othernewspapers in which the advertising department was included in thegeneral unit. In the brief submitted by the A. A. A. -U. it is arguedthat the bargaining history is furnished- by the record of the AgateRulers' Club, which has been in existence since 1931.But the briefstates that the Agate Rulers' Club was "more in the nature of a socialclub than anything else" ; there is no evidence that it had ever engagedin collective bargaining, and the Agate Rulers' Club was excludedfrom the first hearing on the ground that- it was not a labor' organi-zation at all. -Nor would this "history" be helpful'to the A. A. A. U.'sclaim to the entire advertising department, since the evidence showsthat the Agate Rulers' Club's membership has always been carefullylimited to employees in the classified-advertising division only..To gain the maximum benefit from collective bargaining, the ad-vertising department should be treated as a group within the largerunit.We shall, therefore, include the commercial artists and the"Matter of Boston Daily RecordandNewspaper Guild of Boston, 9 N.L R. B. 25. 208NATIONAL LABOR RELATIONS BOARDclassified and local advertising divisions" within the general unithereinafter found to be appropriate.12Thus, in general, the employer unit, limited to the extent coveredby recognized mechanical craft unions, is appropriate in this case.The Guild's claim of what constitutes the appropriate unit, with thegroup and individual exclusions discussed above, is a reasonable one.Although its claim may lack symmetry, it has the virtue of beingso designed that it will give to all employees an opportunity to berepresented.It is for this reason that the limitations of the Ameri-can Federation of Labor's alternative proposal must be rejected; nosound reason appears why the mechanical and maintenance workerswho have not heretofore been bargained for by other unions shoul&be left without representation or the prospect of representation.Generally, then, the appropriate unit would include the editorialdepartment and those other departments and classes of employeeswho have not -heretofore enjoyed the fruits of collective bargaining.But since the Guild confines its claims to those employees ineligible-tomembership in existing craft unions, and on whose behalf therehave been no negotiations or agreements, several categories of em-ployees are further disputed and the claims must be examined.Stencil-.and.=.Blotter; Clerks,In the circulation department are approximately six stencil andblotter clerks.The stencil clerks punch out the names and ad-dresses of consignees of the bundles on strips from addressographmachines.These strips are then turned over to the mailers whoaplace the addresses. on the bundles to be shipped.The blotter clerksarrange the orders for delivery to distributors outside the city, keep-ing such orders in book form as records of the number of papers so.shipped.These blotter clerks also revise the blotters, or addressbooks, so that proper labels may be printed for the mail room.The Mailers' Union claims jurisdiction over the stencil and blotterclerks by, virtue of. the eligibility, clauses of its constitution, : whichgenerally cover all mailing functions and specifically cover stenciland blotter clerks if over 21 years of age.The Mailers' Union con-tract with the Company, however, does not include these clerks, andthe evidence shows that this union has never been successful in itsattempts to negotiate on their behalf. It is further significant thatn At the first hearing there was conflicting evidence concerning the status of D. J. Rock.At the rehearing it was shown that although he is an independent lawyer, Mr.Rock isregularly employed as an advertising salesman of the Company.We shall,therefore, in-clude him in the general unit.12Matter of Seattle Post-In:telligenoer,Department of Hearst Publications Inc.andSeattle NewspaperGuild, LocalSP, 9 N. L. R B. 1262. DECISIONS AND ORDERS209theMailers'Union has no members among the stencil and blotterclerks.On the other hand there is evidence that three of these em-ployees are ' members of the Guild.Under the circumstances weshall include the stencil and blotter clerks within the general ap-propriate unit.13City InspectorsForming a part of the circulation department are 21 city in-spectors whose duties include the maintenance of contacts with andsupervision over newsstands, the reporting of circulation in the va-rious localities, and the checking of route men.This group isclaimed by the N. M. D. U., whose constitution expressly providesfor eligibility of inspectors.The N. M. D. U. claims that 17 of theinspectors employed by the Company are members of such Union,but there is some evidence that the inspectors have retained theirmembership for the sole purpose of engaging in other work wherea card in the N. M. D. U. is requisite. The N. M. D. U. has at-'tempted for some time to bargain on behalf of the inspectors, but noexpress terms and conditions covering this group have yet been ob-tained.The N. M. D. U. contract'now in force with the Companydoes no more than limit by indirection the work which an inspectormay do.In this group, then, the considerations which determine the ques-tion of the proper unit in which the inspectors belong are so evenlybalanced that the decisive factor should be the desire of the menthemselves.We shall, therefore, direct that an election be heldamong the inspectors employed by the Company to determinewhether they wish to be represented by the Guild, by the AmericanFederation of Labor, by the N. M. D. U., or by none of these unions.As indicated below, we shall also direct that an election be heldamong the groups we have found to be within the appropriate gen-eral unit to determine whether they wish to be represented by theGuild, by the American Federation of Labor, or by neither.Onthe result of the election among the city inspectors will depend inpart the appropriate unit for collective bargaining with the Com-pany.14If a majority of the city inspectors cast their votes for theGuild and/or the American Federation of Labor, the city inspectorsshall be included within the general unit and their votes shall thenbe counted for the determination of the representative as between theGuild and the American Federation of Labor, along with the othervotes cast by the employees who are already-found to be included in'3 Cf.Matter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobile Workers of America, Local248,4 N. L.R B. 159.24 SeeMatter ofPacific Gas and Electric CompanyandUnited Electrical&Radio Work-ers of America, 3 N.L. R. B. 835. 210NATIONAL LABOR RELATIONS BOARDthe general unit. In the event, however, that a majority of the cityinspectors cast their votes for the N. M. D. U. or for neither theGuild, the American Federation of Labor, nor the N. M. D. U., thecity inspectors shall be excluded from the general unit.Return Room ClerksIn the business department are nine return-room clerks who countthe newspapers returned by the dealers and distributors and creditthese returns to the route men and to the accounts of the dealers.These clerks are claimed by the Mailers' Union, by the NewspaperClerks' Union, and by the N. M. D. U.(a)The contention of the Mailers' UnionThe eligibility provisions of the Mailers' Union specifically in-clude these return-room clerks.The contract negotiated by theMailers' Union does not, however, provide for this group.Although.theMailers' Union claimed at the time of the hearing to be nego-tiating to include these clerks, and were soliciting membershipamong them, it introduced no convincing evidence to substantiate itsclaim and admitted that it had no members among the clerks of theCompany for over 5 years.We, therefore, find that the Mailers' Union has made no genuineeffort to organize or bargain for this group of employees.(b)The contention of the N. M. D. U.Although one clerk employed by the Company is a member, thereisno specific provision for return-room clerks' eligibility in theN.M. D. U. constitution.They are expressly excluded from thecontract with the Company by Section 14, which states : "The Unionrecognizes as unquestionable the jurisdiction and control of themanagement of the members of the Publishers Association in theReturn Departments."During the oral argument, the representa-tive of the N. M. D. U. admitted that "we never tried to get the collec-tive bargaining rights" in behalf of these clerks.We, therefore,find that the N. M. D. U. has made no genuine effort to bargain forthese employees.(c)The contention of the Newspaper Clerks' UnionAt the second hearing, the Newspaper Clerks' Union claimed torepresent the return-room clerks.Although its constitution specifi-cally provides for their eligibility, Aaron Kaufman, the president ofthe Newspaper Clerks' Union, testified that it had concluded no con- DECISIONS AND ORDERS211_tracts covering such clerks. In his first appearance, Kaufman fur--ther testified that his organizers were then soliciting membership,among the return-room clerks of the Company.Although incor-porated in April 1938, the evidence showed that this union had beenin existence some 13 months prior to the hearing.Nevertheless, the-Newspaper Clerks' Union, although given ample opportunity, and_although the record was expressly left open for such proof, failed to^show that it had obtained any members among the return-roomclerks of the Company.We find, therefore, that neither the history-of this Union nor the evidence submitted by it are sufficient to sup-port its claims.In view of the fact that these clerks are either not eligible to, have-not been negotiated for by, or have expressed no desire to be repre-sented by, these unions, we shall include the return-room clerks-within the general bargaining unit hereinafter found to be appro-priate.Scale BoysEmployed in the publication department are scale boys, some ofwhom scale for the advertising department while others scale for-the photoengraving department.Their general work is to enlarge-or reduce the size of art work or photographs to fit the space specified.This is achieved by mathematical computation through the use ofslide rules.There is evidence that the two groups of scalers do-slightly different work, those for the photoengraving departmentscaling to specified lines and for the special purpose of reproduction:by camera, while those who prepare work for the advertising depart-ment scale by inches and their work is not necessarily for camera,reproduction.In addition, the scalers for the photoengraving de-partment may check on blue-prints.The Photo Engravers' Union-claims only the seven scalers in the photoengraving department.Scale boys are eligible for this union if they have reached the age of21 years and have worked for 6 years in the photoengraving de-partment.At the time of the hearing the Photo Engravers' Union-,had no members among the group claimed. This union claims, how-ever, that since 1936, it has attempted to negotiate for the scalers inthe photoengraving department.These scalers are not, however,-covered by the contract effected by this union, since the contract pro-vides only for journeymen and apprentices.Since the scalers in the photoengraving department are not pro-vided for in the existing contract, and since, despite minor differ--encesin the work done by the advertising group and by the photo-engraving group, the work done by all the scalers is substantially thesameboth in,method and in purpose, we feel that their interests are-so closely related that if the maximum benefits from collective bar-- 212NATIONAL LABOR RELATIONS BOARDgaining are to be received by the scalers, they should all be, includedtogether.We shall, therefore, include all the scalers within the gen-eral bargaining unit hereinafter found to be appropriate.MaskersIncluded in the art department of the advertising department aresix maskers who are engaged in the process of painting out portionsof photographs and art work in order to increase the effect of otherportions, a' process achieved by the dropping out of certain tones soas to increase the contrasts.Until recent mechanical changes wereintroduced masking was done by "strippers" in the photoengravingdivision.It is on this basis that the Photo Engravers' Union claimsjurisdiction over this group.It appears,- however, that certain em-ployees in the art department of the advertising department, whowere engaged in masking, applied for membership in the PhotoEngravers' Union as artists, but they "received no encouragementto enter" and were not considered seriously.Although this union,claims to have attempted to negotiate on behalf of the maskers since1936, the gist of their claim is not to represent the maskers but torecapture control of the .process of masking, lost with the introduc-tion of the new machinery. The Photo. Engravers' Union desiresonly that if any masking is to be done it be done in the photoengrav-ing department and by members of that union. It appears that those,engaged in masking also have duties in the line of commercial artists,and it is only the process of masking and not these men which theunion claims.We shall, therefore, include those engaged in maskingin the general bargaining unit hereinafter found to be appropriate.Composing Room BoysIn the production department are about 40 composing-room "boys"who move galleys of type about, pull proof from the news and ad-vertising presses, do errands and clerical work generally in the com-posing room, and act as helpers to the journeymen.Functionally,these boys are closely allied to the compositors.This group is claimedby the Typographical Union, which bases its demand on the fact thatthe boys work the same number of hours as members and generally.enjoy the same privileges concerning overtime pay and the use ofsubstitutes.Under the existing contract, moreover, apprentices arechosen from the composing-room boys, but they are not otherwisementioned in the agreement, except to limit the types of work theymay perform.There is considerable question whether these boysin their present status are eligible to join the Typographical Unionat all, since the union "recognizes only two classes of labor . . .journeymen and apprentices," since the term of apprenticeship is at DECISIONS AND ORDERS213,present apparently 4 years, and since there may be only six appren-tices at any given time.Further, many of these "boys" are well pastthe maximum age limit of 21 fixed by the Typographical Union or-ganization rules for beginning apprentices.Although there is evi-dence that -this age limit has been waived by a general "amnesty"in 1936, in the last 9 years only six or seven boys have become ap-prentices and so eligible for the union, and even subsequent to the"amnesty" no composing-room boy has been taken into the Typo-graphical Union. It appeared, thus, at the time of the hearing, thateven if the composing-room boys were eligible to that union, theycould find there neither a welcome nor easily accessible haven.At the oral argument on August 25, 1938, however, the representa-tive of the Typographical Union stated that the Executive Committeeof the Union was then "working upon- the establishment of an auxil-iary to the Union which would give composing room boys limitedmembership as sub-apprentices." It was further stated that the Typo-graphical Union was then negotiating a new contract with the Pub-lishers'Association of New York City, and that this contract con-tained proposals which "included definite and unmistakable provisionscovering wages, hours and working conditions for all composing roomboys."We have previously stated that "If the typographical craft organiza-tions desired to bargain for them [the composing-room boys] weshould be disposed to exclude them from a unit composed largely ofwhite collar workers, but— we are impelled by the consideration thatno one will bargain for. these workers if [the Guild] does not.""' -Itappears now that the Typographical Union-does desire to bargainfor the composing-room boys and that it has taken concrete stepstoward creating machinery for their representation.In view of pending developments, we shall suspend our final con-clusions on the claims made by the Guild and the TypographicalUnion concerning the composing-room boys. For the present, we shallexclude these boys from the unit claimed by the Guild. If, however,at the end of 90 days from the date of this Decision, no satisfactorymachinery has been set up to provide the composing-room boys'withbona fide representation, we shall then entertain -a motion to include'them in the general unit hereinafter found to be appropriate.Other EmployeesAll parties agree that the advertising merchandise research divisionemployees (that is, employees of the International Advertising Serv-ice, or "Rodney-Boone" employees) should be excluded from the bar-'Matter of Daily Mirror,Inc.andTheNewspaperGuild ofNew York,5 N. L R B.362;MatterofTimesPublishingCompanyandThe Newspaper Guild of Det,oit, 8N. L. R B 1170.147841-39-vol. 10-15 214NATIONAL LABOR RELATIONS BOARDgaining unit since they are not employees of the Company. The partiesalso agree that those employed only temporarily," as well as jumpers,who assist the routemen, and contract helpers, who act as newsboys,and other part-time employees who are for the most part schoolboys,shall not be included. It is further agreed that only the plants at220-24 South Street and the Mott Street plant are involved, and thatthe employees of the American Weekly at the 45th Street plant shallnot be included.We shall, accordingly, exclude these groups.Excluded also from the bargaining unit are executives, includingthe chief, the managing, the Sunday, the sports, and the financialeditors, as well as the telegraph manager, who is a member of theCommercial Telegraphers' Union.The Guild, however, would in-clude the head of the art department, and the head of the pho-tography department.Although witnesses for the Guild testifiedthat these two men were "not considered executives" there was noshowing that their powers differ substantially from the managingeditor and other heads of the editorial department.The heads ofthese two departments will, therefore, be excluded from the generalunit.17The record shows that Lewis Haney, of the financial department,is'not an independent syndicate writer as indicated by the company'spay roll but is regularly employed by the Company.included.P. F. Holscher, although listed as a telegraph operator,is engaged in tearing off copy from the teletype machine and meas-uring the headlines for late news flashes.He does not know-how touse a telegraph key, and is not eligible for membership in the Com-mercial Telegraphers' Union.He is, therefore, included in the gen-eral unit.We conclude that all employees of the Company, excluding execu-tives,persons who are covered by the contracts of Stereotypers'Union ; Electrotypers' Union ; Paper Handlers' and Straighteners'Union ; New York Newspaper Printing Pressmen's Union ; Local No.3, International Brotherhood of Electrical Workers; Newspaper andMail Deliverers' Union ; Mailers' Union ; Photo Engravers' Union ;and Typographical Union, persons who are members of or areeligible to membership in Building Service Employees Local No. 32b;or in International Association of Machinists, persons employed inadvertising merchandise research or International Advertising Serv-ice, employees at the American Weekly plant, temporary employees,and jumpers, contract helpers, and similar part-time employees,should be included in the unit hereafter found to be appropriate for" All those appearing on the Company's pay roll, Respondent Exhibit 4, under "Spoons"are employed only for the duration of a promotional schemeOnly M. McLaughlin is apermanent employee and should therefore be included17 SeeMatter of Seattle Post-Intellsgencer,Department-of Hearst Publications Inc.andSeattle NewspaperGuild,Local 82,9 N L R B 1262. DECISIONS AND ORDERS215the purposes of collective bargaining.Whether or not the city in-spectors shall be included in the general appropriate unit shall de-pend on the results of the election which we shall order.For thepresent,we make no finding concerning the composing-room boys.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Guild claimed to represent a majority of theemployees in the appropriate unit for which it contended,but offeredno proof and made no request for certification.We find that the question which has arisen concerning the repre-sentation of employees can best be resolved by holding an election bysecret ballot to determine whether or not the employees desire theGuild or the American Federation of Labor to represent them.Aswe have indicated above, the election among the city inspectors willdetermine not only whether they are to be included within the ap-propriate unit but whether they wish to be represented by the Guildor the American Federation of Labor.The Company introduced into evidence the pay roll for the weekincluding April 1, 1938.No objection was made to this pay rolland it was used as the basis for the testimony throughout both hear-ings.Eligibility to vote will, therefore, be determined by employ-ment as indicated by the pay roll of April 1, 1938.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affectingcommerce has arisen concerning the repre-sentation of employees of New York Evening Journal,Inc.,NewYork City,within the meaning of Section 9 (c) and Section 2 (6)and (7)of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct,49 Stat. 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withNew York Evening Journal, Inc., New York City, elections by secretballot shall be conducted within fifteen (15) days from the date ofthisDecision,under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for the 216NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among those employees of New YorkEvening Journal, Inc., who fall within the groups described belowwho were on the pay roll of the Company for the week which in-cluded April 1, 1938, except those who have since quit or were dis-charged for cause :(a)City inspectors in the circulation department, to determinewhether they desire to be represented by Newspaper Guild of NewYork, by American Federation of Labor Newspaper OrganizationCouncil, or by Newspaper and Mail Deliverers' Union, or by none ofthem, for the purposes of collective bargaining;(b)All other employees except executives, employees who are cov-ered by the contracts of Stereotypers' Union; Electrotypers' Union;Paper Handlers' and 'Straighteners' Union; New York NewspaperPrinting Pressmen's Union ; Local Union No. 3, International Broth-erhood of Electrical Workers; Newspaper and Mail Deliverers' Union;Mailers' Union; Photo Engravers' Union; and Typographical Union;employees who are members of or are eligible to membership inBuilding Service Employees Local No. 32b; International Associa-tion of Machinists; or Commercial Telegraphers' Union; employeesof Hearst International Advertising Service and those employees whoare in advertising merchandise research; employees of 'the AmericanWeekly; composing-room boys, city inspectors, temporary employees;schoolboys who are part-time employees, including jumpers and con-tract helpers and similar part-time boys; to determine whether theydesire to be represented by New York Newspaper Guild or by Amer-icanFederation of Labor Newspaper, Organization Council for thepurposes of collective bargaining, or by neither.[SAME TITLEAMENDMENT TO DECISION AND DIRECTION OFELECTIONSDecember 17, 1938On December 5, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceedings directing the Regional Director for theSecond Region to conduct elections within fifteen (15) days from thedate of the Decision among certain employees of New York EveningJournal, Inc., herein called the Company. In paragraph (b) of theDirection the Board directed an election among certain employees,but excluding those covered by contracts of Stereotypers' Union;Electrotypers'Union; Paper Handlers' and Straighteners' Union;New York Newspaper Printing Pressmen's Union ; Local Union No. DECISIONS AND, ORDERS ` . `2173, International Brotherhood of Electrical Workers; Newspaper andMail Deliverers' Union ; Mailers' Union ; Photo Engravers' Union ;and Typographical Union ; employees who are members of or eligibleto membership in Building Service Employees Local No. 32b; Inter-nationalAssociation of Machinists; or Commercial Telegraphers'Union, as well as certain other employees, to determine whether theydesire to be represented by New York Newpaper Guild or by Ameri-can Federation of Labor Newspaper Organization Council for thepurposes of collective bargaining.The Regional Director for theSecond Region has advised the Board that all the interested partieshave stipulated and agreed that one or more of the Company's em-ployees are members of International Alliance of Billposters and Bill-ers of America, Local No. 2, American Federation of Labor, and arecovered by the terms of an informal agreement between said Unionand the Company. The parties, therefore, requested that these oneor more employees be excluded from the unit in which anelection isto be held.The Board hereby approves said stipulation.The Board hereby amends the Direction of Elections by adding toparagraph (b) of the Direction the words "and International Alli-ance of Billposters and Billers of America, Local No. 2, AmericanFederation of Labor", following the words "Commercial Teleg-raphers' Union."The Board having been further advised by the Regional Directorfor the Second Region that a longer period within which to hold theelections is necessary, and that the ballots of some of the employeeswho are eligible to participate must be cast by mail, hereby amendstheDirection of Elections by (1) striking therefrom the words"within fifteen (15) days from the date of this Direction" and sub-stituting therefor the words "as soon as convenient and beginning aspromptly as is practicable after the date of this Direction", and (2)adding to said Direction of Elections the following words : "TheBoard also expressly authorizes the Regional.Director for the SecondRegion to use the United States mail for the purposes of the election.In providing for the taking of ballots by mail, the Regional Directorshall specify the date by which envelopes containing returned ballotsmust be mailed.Ballots returned in envelopes postmarked at a laterdate shall not be counted.Each employee who is permitted to voteby mail shall be notified of the date by which he must mail his ballot."10 N. L.R. B., No. 14a.